  Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 1 of 40 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

LAURA O’SULLIVAN,
PATRICIA DAVIES, LYNDA SCELSI,                )
LORI KANE, MARGARET ELLWEIN,                  )
AND JESSICA NEIPRIS,                          )
                                              )
               Plaintiffs,                    )
                                              )      C.A. No. ________________
       v.                                     )
                                              )      JURY TRIAL DEMANDED
NEW CASTLE COUNTY;                            )
MATTHEW MEYER individually                    )
and in his official capacity as               )
New Castle County Executive;                  )
VAUGHN M. BOND, JR., individually             )
and in his official capacity as Chief of      )
New Castle County Police;                     )
VANESSA S. PHILLIPS, individually             )
and in her official capacity as Chief         )
Administrative Officer;                       )
QUINTON WATSON, individually                  )
and in his official capacity as former        )
Lieutenant Colonel; and MICHAEL               )
HOJNICKI, individually and in his             )
official capacity as former Public Safety     )
Director.                                     )
                                              )
                                              )
               Defendants.                    )

                                            COMPLAINT

                                       INTRODUCTION

       1.      Plaintiffs, Laura O’Sullivan, Patricia Davies, Lynda Scelsi, Lori Kane, Margaret

Ellwein and Jessica Neipris (collectively “Plaintiffs”) file this action against Defendants New

Castle County, (“Defendant NCC”); Matthew Meyer, New Castle County Executive, in his

individual and official capacity; Colonel Vaughn M. Bond, Jr., Chief of the New Castle County

Police Department, in his individual and official capacity; Vanessa S. Phillips, Chief
  Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 2 of 40 PageID #: 2




Administrative Officer, in her individual and official capacity, Quinton Watson, former

Lieutenant Colonel for NCC, individually and in his official capacity; and Michael Hojnicki,

former New Castle County Acting Public Safety Director, in his individual and official capacity.

                                           OVERVIEW

       2.      In practice, Defendant NCC was a sanctuary for sexual harassers coddling and

enabling men in a position of power and authority to abuse female employees and suppress their

complaints of sexual harassment and assault. Specifically, Defendant NCC became a home and

safe harbor for serial sexual predator Defendant Watson as NCC willfully suppressed, discouraged

and ignored any and all complaints of sexual harassment, allowing Defendant Watson to sexually

harass multiple women over a course of two decades. Defendant NCC has repeatedly denied all

allegations set forth by Plaintiffs in an attempt to cover up years of sexual harassment and a hostile

work environment. Multiple policy makers were aware of Defendant Watson’s sexual

discrimination and harassment of females yet Defendant NCC continued to turn a blind eye

towards Defendant Watson’s conduct and continue to promote and empower him over his female

subordinates. Defendant NCC’s tolerance of Defendant Watson’s conduct created a sanctuary for

sexual harassment within the NCC Police Department. As a result of Plaintiffs’ treatment by

Defendants, Plaintiffs have suffered humiliation, emotional anguish, derailment of their

professional careers, and significant loss of economic opportunities.

                                         JURISDICTION

       3.      This Court has federal question jurisdiction over this cause of action pursuant to 42

U.S.C. § 1983, 42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C. § 1331.

       4.      This Court has supplemental jurisdiction over all state causes of action pursuant to

28 U.S.C. §1367.



                                                  2
  Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 3 of 40 PageID #: 3




       5.      Venue is proper in this District pursuant to 29 U.S.C. § 1331, as well as 28 U.S.C.

§ 1391(b).

                                           PARTIES

       6.      Plaintiff Laura O’Sullivan (“Plaintiff O’Sullivan”) is a resident of New Castle

County, Delaware, who at all times relevant to this Complaint was an employee of Defendant

NCC. Plaintiff O’Sullivan began her employment with Defendant NCC in 1993 and currently

holds the rank of Captain.

       7.      Plaintiff Patricia Davies (“Plaintiff Davies”) is a resident of New Castle County,

Delaware, who at all times relevant to this Complaint was an employee of Defendant NCC.

Plaintiff Davies began her employment with Defendant NCC in 1994 and currently holds the rank

of Captain.

       8.      Plaintiff Lynda Scelsi (“Plaintiff Scelsi”) is a resident of New Castle County,

Delaware, who at all times relevant to this Complaint was an employee of Defendant NCC.

Plaintiff Scelsi began her employment with Defendant NCC in 1994 and held the position of Police

Officer until July 15, 2019.

       9.      Plaintiff Lori Kane (“Plaintiff Kane”) is a resident of New Castle County,

Delaware, who at all times relevant to this Complaint was an employee of Defendant NCC.

Plaintiff Kane began her employment with Defendant NCC in 2003 and currently holds the

position of Budget and Procedures Analyst.

       10.     Plaintiff Margaret Ellwein (“Plaintiff Ellwein”) is a resident of New Castle County,

Delaware, who at all times relevant to this Complaint was an employee of Defendant NCC.

Plaintiff Ellwein began her employment with Defendant NCC in 1989 and currently holds the

position of Background Investigator.



                                                3
  Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 4 of 40 PageID #: 4




       11.     Plaintiff Jessica Neipris (“Plaintiff Neipris”) is a resident of New Castle County,

Delaware, who at all times relevant to this Complaint was an employee of Defendant NCC.

Plaintiff Neipris began her employment with NCC in 2010 and currently holds the position of

Corporal.

       12.     Defendant New Castle County (“Defendant NCC”) is located at the New Castle

County Government Center, 87 Reads Way, New Castle, Delaware, 19720, and is subject to

service of process at 87 Reads Way, New Castle, Delaware 19720.

       13.     Defendant Matthew Meyer (“Defendant Meyer”), the County Executive for New

Castle County, is being sued in his official and individual capacity and is subject to service of

process at 87 Reads Way, New Castle, Delaware, 19720.

       14.      Defendant Vaughn M. Bond, Jr. (“Defendant Bond”) the Chief of Police for the

New Castle County Police Department, is being sued in his official and individual capacity and is

subject to service of process at the Public Safety Building, 3601 North DuPont Highway, New

Castle, Delaware, 19720.

       15.     Defendant Vanessa S. Phillips (“Defendant Phillips”) is currently the Chief

Administrative Officer (“CAO”) of NCC and formerly held the position of Chief Human Resource

Officer. Defendant Phillips is being sued in her official and individual capacity and is subject to

service of process at the New Castle County Government Center, 87 Reads Way, New Castle,

Delaware, 19720.

       16.     Defendant Michael Hojnicki (“Defendant Hojnicki”) is currently the Chief of

Technology & Administrative Services of NCC and formerly held the position of Public Safety

Director. Defendant Hojnicki is being sued in his official and individual capacity and is subject to




                                                 4
  Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 5 of 40 PageID #: 5




service of process at the New Castle County Government Center, 87 Reads Way, New Castle,

Delaware, 19720.

       17.     Defendant Quinton Watson (“Defendant Watson”), former Lieutenant Colonel of

NCC, is being sued in his official and individual capacity.

                                 FACTUAL ALLEGATIONS

NEW CASTLE COUNTY’S CULTURE OF MISOGYNY ABUSES, HARASSES,
SILENCES, AND DESTROYS THE CAREERS OF WOMEN
       18.     Using his position of power at NCC, Defendant Watson set workplace precedent

and spawned a hostile environment of rampant sexual harassment, sexual assault, overt misogyny,

and retaliation among female employees within the NCC government. Defendant Watson

normalized the practice of preying on subordinate female employees which Defendant NCC

covered up for years, allowing Defendant Watson, as an abuser, to thrive.

       19.     Defendant Watson’s behavior included blatant acts of sexual harassment and

assault, but also took the form of more subtle forms of harassment including, inter alia, gawking,

sexual gestures and sounds, and displaying himself in a sexually suggestive and aggressive

manner.

       20.     Defendant NCC’s ignorance of Defendant Watson’s discriminatory behavior

empowered him, which in turn created a sexually hostile work environment and allowed him to

sexually harass numerous women for over twenty years.

       21.     Defendants Bond, Meyer, and Phillips, played an active role in condoning,

perpetuating, and covering up the rampant incidents of sexual harassment and sexual assault at

NCC.




                                                5
   Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 6 of 40 PageID #: 6




           22.   As a general pattern and practice, Defendant NCC stood behind Defendant Watson,

despite conduct and comments that can only be described as sexist, misogynistic, and

discriminatory.

           23.   Defendants remained silent even though multiple NCC employees, including

Plaintiffs reported Defendant Watson’s sexual harassment and assault. Defendants also continued

to support Defendant Watson, allowing him to be promoted through the ranks of the police

department.

DEFENDANT WATSON SEXUALLY HARASSES PLAINTIFF LAURA O’SULLIVAN

           24.   Defendant Watson began to sexually harass Plaintiff O’Sullivan in 1996 which

continued throughout her employment with Defendant NCC. Defendant Watson made numerous

comments to Plaintiff O’Sullivan about her appearance, hair, good shape, hard body and ass.

           25.   Defendant Watson sent Plaintiff O’Sullivan a three page sexually graphic and

explicit letter describing what he wanted to do with her and signed it “Q.” In the letter, Defendant

Watson wrote he wanted to grab Plaintiff O’Sullivan’s ponytail, bend her over and stick his big

black cock inside of her. Watson confronted Plaintiff O’Sullivan a day or two later and asked

Plaintiff O’Sullivan what she thought about his letter and asked what she did to herself when she

read it.

           26.    Defendant Watson told Plaintiff O’Sullivan he wanted to slide into her vagina, ass,

and even in her mouth. Defendant Watson repeated to Plaintiff O’Sullivan how he wanted her to

suck his penis and how he would then slide his penis in between her breasts.

           27.    For multiple years Defendant Watson sent Plaintiff O’Sullivan departmental pages

stating he wanted to stick his big black cock inside of her, and further describing how he wanted

her to suck his big black cock.



                                                  6
  Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 7 of 40 PageID #: 7




        28.    Defendant Watson sent Plaintiff O’Sullivan approximately sixty sexually explicit

and inappropriate messages on her departmental pager.

        29.    During a New Castle County Police Department holiday party, Defendant Watson

grabbed Plaintiff O’Sullivan’s hand, pulled it to his penis and said this is how hard you make my

dick.

        30.    Defendant Watson called Plaintiff O’Sullivan into his office, had ordered her

around the back of his desk and then reached up from behind and grabbed her crotch and buttocks.

        31.    Plaintiff O’Sullivan was also subjected to Defendant Watson gawking, displaying

himself in a sexually explicit matter to exert dominance, and sexual noises and stares during her

employment.

        32.    Defendant Watson ordered Plaintiff O’Sullivan into his patrol car and confronted

her about her reports of sexual harassment and assault.

        33.    On more than one occasion, Defendant Watson told Plaintiff O’Sullivan she should

come into the office to work on days in which he knew he would be the only one in the office so

he could get her alone.

        34.    Plaintiff O’Sullivan feared retaliation if she reported Defendant Watson’s

discriminatory actions as he held multiple high-ranking positions within the organization.

        35.    In 2006, Plaintiff O’Sullivan reported to Defendant Bond, then holding the rank of

Lieutenant, she was sexually harassed and assaulted by Defendant Watson for a period of years

beginning in 1996 and 2006. Plaintiff O’Sullivan reported to Defendant Bond the acts of sexual

harassment and assault as stated herein.

        36.    Defendant Bond threatened Plaintiff O’Sullivan stating that she would solely be

known for being a victim and this fact alone would dominate her career and reputation.



                                                7
  Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 8 of 40 PageID #: 8




        37.     Defendant Bond failed to take any action to investigate Plaintiff’s O’Sullivan’s

reports of sexual harassment and assault.

DEFENDANT WATSON SEXUALLY HARASSES PLAINTIFF PATRICIA DAVIES

        38.     Defendant Watson began to sexually harass Plaintiff Davies beginning in 1994 and

continuing throughout her employment with Defendant NCC.

        39.     Defendant Watson made numerous comments to Plaintiff Davies about how she

looked in her gray pants and would always ask her to turn around so he could look at them from

the back.

        40.     Defendant Watson described to Plaintiff Davies how he wanted to toss her like a

salad and put dressing all over her.

        41.     Defendant Watson unnecessarily and without consent grabbed Plaintiff Davies

through her legs/crotch area and lifted her into a wall during a training scenario.

        42.     Defendant Watson put his hands on Plaintiff Davies shoulders and flipped her hair.

        43.     Defendant Watson often commented about the size of his genitals in front of

Plaintiff Davies.

        44.     Defendant Watson often wrote Plaintiff Davies handwritten notes and sent her

emails, texts and pages describing inappropriate behaviors and actions he wanted to do with her.

        45.     Defendant Watson regularly made comments about the size of his penis, comparing

it to the Loch Ness monster.

        46.     Defendant Watson took a picture of his lips, gave the picture to Plaintiff Davies and

told her what he wanted to do with them, making sexual comments and asked if she would like to

kiss his big juicy lips.




                                                  8
  Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 9 of 40 PageID #: 9




       47.     Defendant Watson sent Plaintiff Davies post-it notes of penises and made

comments to her about coming over to her house to go swimming in her pool in a speedo.

       48.     Defendant Watson made it clear to Plaintiff Davies he knew where she lived and

that he had driven by her house and watched her through her windows.

       49.     Defendant Watson signed one of the numerous notes he sent to Plaintiff Davies

“Hannibal.” This was during the time Defendant Watson would constantly talk about the movie

Silence of the Lambs discussing the part at the end of the film when the male put the girl in a

hole/basement and stated he would put Plaintiff Davies in a hole, while licking his lips.

       50.     Plaintiff Davies was also subjected to Defendant Watson gawking, displaying

himself in a sexually explicit matter to exert dominance, and sexual noises and stares during her

employment.

       51.     Plaintiff Davies feared retaliation if she reported Defendant Watson’s

discriminatory actions as he was at all relevant times her superior and held multiple high-ranking

positions within the organization.

       52.     Plaintiff Davies was aware that others in the NCC Police Department had

knowledge of Defendant Watson’s discriminatory and sexually harassing behaviors, yet no action

was taken against Defendant Watson.

WATSON SEXUALLY HARASSES PLAINTIFF MARGARET ELLWEIN

       53.     Defendant Watson created a sexually hostile work environment by sexually

harassing Plaintiff Ellwein beginning in 1999 which continued throughout her employment with

Defendant NCC.




                                                 9
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 10 of 40 PageID #: 10




       54.     While Defendant Watson was Plaintiff Ellwein’s immediate supervisor and giving

her an annual evaluation, he made sexually explicit comments. Defendant Watson stated to

Plaintiff Ellwein she didn’t smile enough and if she got laid more often, she would smile more.

       55.     Plaintiff Ellwein was also subjected to Defendant Watson gawking, displaying

himself in a sexually explicit matter to exert dominance, and sexual noises and stares during her

employment.

       56.     Plaintiff Ellwein feared retaliation if she reported Defendant Watson’s

discriminatory actions and sexual harassment as he was at all relevant times her superior and held

multiple high-ranking positions within the organization.

DEFENDANT WATSON SEXUALLY HARASSES PLANITIFF LYNDA SCELSI

       57.     Defendant Watson created a sexually hostile work environment by sexually

harassing Plaintiff Scelsi beginning in 1999 which continued through Plaintiff Scelsi’s

employment with Defendant NCC.

       58.      Defendant Watson commented about the size of Plaintiff Scelsi’s breast and how

they were hidden under her vest. Defendant Bond was present for Defendant Watson’s sexually

harassing comments and failed to act.

       59.     Defendant Watson repeatedly made comments to Plaintiff Scelsi regarding how

good her ass looked in certain pants. He constantly lurked, whistled and made sexual noises at her.

       60.     While Defendant Watson was conducting a personal inspection of Plaintiff Scelsi,

he grabbed her belt with his hand between her shirt and pants and stated her pants are getting tight

on her ass, if Anthony (her husband) isn’t working her right she should let him know.




                                                10
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 11 of 40 PageID #: 11




       61.     Plaintiff Scelsi feared retaliation if she reported Defendant Watson’s sexual assault

and harassment as he was at all relevant times her superior and held multiple high-ranking

positions within the organization.

       62.     Plaintiff Scelsi was aware that others in the NCC Police Department had knowledge

of Defendant Watson’s discriminatory and sexually harassing behaviors, yet no action was taken

against Defendant Watson.

DEFENDANT WATSON SEXUALLY HARASSES PLAINTIFF LORI KANE

       63.     Defendant Watson began to sexually harass Plaintiff Kane in 2004 which continued

through Plaintiff Kane’s employment with Defendant NCC.

       64.     While Plaintiff Kane was on the phone with Defendant Watson inquiring about Safe

Street grants, Defendant Watson told her his dick was hard.

       65.     While Plaintiff Kane was at NCC headquarters, Defendant Watson told her she

should wear those pants more often because her ass in those pants is Mmmmm.

       66.     Defendant Watson stated to Plaintiff Kane she looked good since she lost weight

and that her clothes were fitting much better.

       67.     Defendant Watson stated to Plaintiff Kane, mmm, the things I'd like to do to you

on more than one occasion.

       68.     Plaintiff Kane was also subjected to Defendant Watson gawking, displaying

himself in a sexually explicit matter to exert dominance, and sexual noises and stares during her

employment.

       69.     Plaintiff Kane feared retaliation if she reported Defendant Watson’s act of sexual

harassment as he was at all relevant times her superior and held multiple high-ranking positions

within the organization.



                                                 11
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 12 of 40 PageID #: 12




DEFENDANT WATSON SEXUALLY HARASSES PLAINTIFF JESSICA NEIPRIS

       70.     Defendant Watson created a sexually hostile work environment by sexually

harassing Plaintiff Neipris beginning in 2010 which continued throughout Plaintiff Neipris’

employment with Defendant NCC.

       71.     On Plaintiff Neipris’ first day of the police academy, she was pulled out of the

group of recruits by Defendant Watson. Watson then made Plaintiff Neipris “bear crawl” (hands

and feet on the floor, body as low as possible, buttocks in the air) in an area adjacent to but

completely separate from where all of the other recruits were performing the same exercise, while

he stood directly above her.

       72.     While passing Defendant Watson, and two other ranking officers Defendant Bond

and Lieutenant Treadwell, at New Castle County Police Headquarters, Defendant Watson looked

at Plaintiff Neipris, spun his finger around motioning her to turn around in a circle. Defendant

Watson then said to her he was just checking to see if she was still polishing her brass.

       73.     Defendant Watson again singled Plaintiff Neipris out when he recommended she

apply to the Community Services Unit, a unit under his command. Feeling uncomfortable, Plaintiff

Neipris reported this and the ‘turn around’ incident to Sergeant Slayton, who stated it needed to be

reported to Lieutenant Smith. Lieutenant Smith told Plaintiff Neipris the situation needed to be

officially reported and addressed now because, it will get worse. Lieutenant Smith warned that the

situation would progress to her receiving text messages on her personal cell phone from Defendant

Watson, implying Defendant Watson had done this before and purposefully singled out particular

female officers.

       74.     Pursuant to Lieutenant Smith’s direction, on December 11, 2013, Plaintiff Neipris

filed a memorandum through her New Castle County Police Department chain of command, which



                                                12
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 13 of 40 PageID #: 13




included Defendant Bond, regarding the sexual harassment she endured by way of Defendant

Watson. Defendant NCC failed to respond to Plaintiff Neipris’ memorandum.

       75.     Defendant Bond was a Patrol Captain at the time Plaintiff Neipris filed her

memorandum and therefore had a duty to forward Plaintiff Neipris’ complaint up the chain of

command. Instead, Defendant Bond protected Defendant Watson and failed to address Plaintiff

Neipris’ complaint.

       76.     Plaintiff Neipris was also subjected to Defendant Watson’s gawking, displaying

himself in a predatory and dominant manner and stares during her employment.

       77.     Plaintiff knew it was futile to make any further reports against Watson because

Defendant NCC had previously failed to address her complaints.

DEFENDANT NEW CASTLE COUNTY IGNORED REPORTS OF SEXUAL
HARASSMENT AND CONTINUED TO PROMOTE WATSON IN SPITE OF HIS
CONTINUED MISOGYNY AND HARASSMENT

       78.     In 2006, Plaintiff O’Sullivan reported to Defendant Bond she was sexually harassed

and assaulted by Defendant Watson for a period of years beginning in 1996.

       79.     Defendant Watson’s sexual harassment of Plaintiff O’Sullivan consisted of

sexually charged and abusive remarks, through handwritten letters and notes, electronic messages,

via pager, and unlawful sexual contact and assault.

       80.     Plaintiff O’Sullivan specifically reported to Defendant Bond that Defendant

Watson grabbed her groin and buttocks while she was on duty and she feared retaliation for

reporting Defendant Watson due to the fact he was her superior.

       81.     Defendant Bond failed to take any action to investigate Captain O’Sullivan’s

reports of sexual harassment and assault. He failed to make a report to Internal Affairs, the Chief




                                                13
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 14 of 40 PageID #: 14




of Police or Human Resources. Instead Defendant Bond informed Defendant Watson about

Plaintiff O’Sullivan’s complaints in hopes of suppressing them.

       82.     Defendant Watson then confronted Plaintiff O’Sullivan and attempted to intimidate

her to stop her from further reporting his discriminatory actions.

       83.     Defendant NCC again became aware of Defendant Watson’s sexually

discriminatory conduct in 2013, when Plaintiff Neipris filed a memorandum of complaint with

Defendant NCC reporting Defendant Watson’s discriminatory behavior, stating his actions made

her feel uncomfortable and singled her out as a female.

       84.     Defendant Bond was copied on Plaintiff Neipris’ complaint. Defendants NCC and

Bond failed to respond to Plaintiff Neipris’ complaint.

       85.     Multiple other NCC Officers, whom outranked the Plaintiffs at the time and held

supervising roles, were aware of the sexually hostile, harassing and offensive environment created

by Defendant Watson and failed to act or report Defendant Watson’s conduct.

       86.     Defendant NCC’s failure to act is a complete acquiescence of Defendant Watson’s

conduct.

       87.     In January of 2017, Defendant Meyer became the New Castle County Executive.

       88.     Defendant Bond made it clear to Defendant Meyer he would only accept the

position of Chief of Police if he could promote Defendant Watson to Lieutenant Colonel.

       89.     Upon information and belief, Kathleen Jennings, while in the position of Chief

Administrative Officer of New Castle County, advised Defendant Meyer not to promote Defendant

Watson.

       90.     Upon information and belief, former NCC Chief of Police Jack Cunningham

advised Defendant Meyer not to promote Defendant Watson.



                                                14
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 15 of 40 PageID #: 15




       91.     Upon information and belief, other NCC sergeants advised Defendant Meyer not

to promote Defendant Watson.

       92.     Prior to promoting Defendant Bond to Chief of Police, Defendant Meyer knew

there were issues and concerns surrounding Defendant Watson’s behavior and conduct as a police

officer, including but not limited to allegations of sexual harassment.

       93.     Defendant Meyer promoted Defendant Bond to Chief of Police with full knowledge

Defendant Watson would also be promoted in the midst of the allegations of sexual harassment

and assault.

       94.     Defendant Meyer failed to start any investigation or inquiry into the allegations

against Defendant Watson before promoting Defendant Bond.

       95.     On July 31, 2018, the Independent Times posted a blog publicly outing Defendants

Watson and NCC. The blog reported numerous complaints to Defendant NCC regarding

Defendant Watson’s sexual harassment and assault of numerous female NCC officers and

employees.

       96.     On August 1, 2018, Plaintiff O’Sullivan again reported to now Chief of Police,

Defendant Bond, that the allegations of sexual harassment and assault against Defendant Watson

contained in the Independent Times post concerning numerous female employees were in fact true.

       97.     In an attempt to prevent Plaintiff O’Sullivan from reporting Defendant Watson’s

sexual harassment, Defendant Bond threatened Plaintiff O’Sullivan by advising her if she went

forward, she will only ever be known as a victim, which would dominate her career and reputation.

       98.     Plaintiff O’Sullivan then asked Defendant Bond what he was going to do about

these allegations of sexual harassment and assault against Defendant Watson. Defendant Bond

again stated nothing and failed to conduct an investigation.



                                                15
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 16 of 40 PageID #: 16




       99.     After Plaintiff O’Sullivan’s second report of sexual harassment and assault to

Defendant Bond in August of 2018, stating the allegations in the media regarding Defendant

Watson were in fact true, Defendant Bond took three weeks of vacation and made Defendant

Watson Acting Chief of Police.

       100.    During these three weeks, Defendant Watson had full control and authority over

Plaintiffs as their commanding officer.

       101.    Plaintiffs were again subjected to a severe and pervasive working environment

perpetuated by Defendant Watson’s control over each Plaintiff.

       102.    On August 21, 2018, Defendant Watson was placed on paid administrative leave.

       103.    Defendant Bond announced during a staff meeting Defendant Watson’s last day of

work would be August 31, 2018, but he would use his accrued vacation through September 2018,

and would retire the beginning of October 2018.

       104.    Defendant NCC, however, in fact permitted Defendant Watson to remain a county

employee in good standing and use all of his vacation time until December 4, 2018, the day before

his mandatory retirement.

       105.    Plaintiff O’Sullivan attempted to file a New Castle County Professional Standards

Complaint on August 8, 2018, regarding the sexual harassment and assault perpetrated by

Defendant Watson.

       106.    Defendant NCC continued to dissuade Plaintiff O’Sullivan from filing a complaint.

       107.    The complaint of sexual harassment took Plaintiff O’Sullivan three weeks to file.

Plaintiff O’Sullivan first tried to report her claims to Deloris Arrington in Human Resources. Ms.

Arrington told Plaintiff O’Sullivan she could not hear her complaints and that she should report it

to Defendant Bond.



                                                16
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 17 of 40 PageID #: 17




       108.    Plaintiff O’Sullivan knew she could not report to Defendant Bond because she had

previously complained to him and he buried and ignored her complaint.

       109.    Plaintiff O’Sullivan reported the sexual harassment she endured to Lieutenant

Richard Dunning of the NCCPD Professional Standards Unit Command through her attorney at

the time Ronald Stoner, Esquire. Plaintiff O’Sullivan was told again she had to report her

complaints to Defendant Bond.

       110.    On August 10, 2018, Defendant Bond issued a Departmental Memorandum stating

in part Lieutenant Colonel Watson’s contributions to this agency are commendable, and the Police

Division extends its very best wishes to Defendant Watson in all of his future endeavors.

       111.    On August 20, 2018, Plaintiff O’Sullivan filed her official sexual harassment

complaint with Defendant Meyer, Defendant Phillips and Defendant NCC’s Attorney Carol Dulin,

Esquire.

DEFENDANT NEW CASTLE COUNTY INTENTIONALLY NARROWS AND
OBSTRUCTS THE INVESTIGATION INTO DEFENDANT WATSON AND TAMPERS
WITH THE RESULTS OF THE INVESTIGATION TO ALLOW DEFENDANT WATSON
TO RETIRE IN GOOD STANDING

       112.    On August 21, 2018, Defendant Watson was placed on paid administrative leave

pending an investigation by the Wilmington Police Department.

       113.    Defendant Bond told Sergeant (“Sgt.”) Barry Mullins, Internal Affairs for the

Wilmington Police Department, to narrow the scope of the investigation to just focus on Plaintiff

O’Sullivan and to not contact or seek out any other victims.

       114.    Plaintiff O’Sullivan was interviewed by Sgt. Mullins, of the Internal Affairs Unit

of the Wilmington Police Department on August 31, 2018. Plaintiff O’Sullivan reported to Sgt.

Mullins the incidents of sexual harassment and assault she endured by Defendant Watson

beginning in 1996.

                                               17
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 18 of 40 PageID #: 18




       115.    Plaintiff O’Sullivan advised Sgt. Mullins she had the names of more victims and

witnesses who were subjected to sexual harassment and/or a hostile work environment by way of

Defendant Watson. Plaintiff O’Sullivan provided Sgt. Mullins with a list and contact information

of an additional twenty-five to thirty names of victims of sexual harassment by way of Defendant

Watson. Sgt. Mullins told Plaintiff O’Sullivan he was told by Defendant Bond to narrow the scope

of the investigation to just focus on Captain O’Sullivan, and to not look for any other victims.

       116.    On September 11, 2018, Plaintiff Davies was interviewed by Sgt. Mullins. Plaintiff

Davies reported to Sgt. Mullins the incidents of sexual harassment and assault perpetuated by

Defendant Watson.

       117.    On September 27, 2018, Sgt. Mullins interviewed Plaintiff Scelsi. During this

interview, Plaintiff Scelsi reported to Sgt. Mullins sexual harassment perpetuated by Defendant

Watson.

       118.    On October 24, 2018, Plaintiff Kane was interviewed by Sgt. Mullins. During this

interview, Plaintiff Kane reported to Sergeant Mullins the sexual harassment perpetuated by

Defendant Watson.

       119.    On September 14, 2018, Sgt. Mullins interviewed Plaintiff Neipris. During this

interview, Plaintiff Neipris reported to Sgt. Mullins the instances of sexual harassment she endured

by way of Defendant Watson.

       120.    On October 22, 2018, Sgt. Mullins interviewed Plaintiff Ellwein. During this

interview, Plaintiff Ellwein reported to Sgt. Mullins the sexual harassment she endured by way of

Defendant Watson.

       121.    On December 4, 2018, four months after Plaintiffs’ complaints of sexual

harassment were made public, and one day before his mandatory retirement date, Defendant



                                                18
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 19 of 40 PageID #: 19




Watson was interviewed by Wilmington Police Department. The undue delay in this investigation

was to the result of Defendant Bond intentionally narrowing the scope and delaying the production

of requested documents to stretch the investigation and further protect Defendant Watson.

          122.   On December 5, 2018, the day after Defendant Watson was interviewed, Defendant

Watson retired.

          123.   On December 18, 2018, Defendant Bond intentionally misled Delaware Attorney

General Matthew Denn when he issued and filed a letter of “Good Standing” regarding Defendant

Watson’s status with the New Castle County’s Prothonotary Office.

          124.   Defendant Bond falsely represented to Attorney General Matthew Denn and the

general public that Defendant Watson separated from service in “Good Standing”.

          125.   Defendant Bond stated in the letter of Good Standing “based upon review, I feel he

[Defendant Watson] is currently a retired police officer in good standing and is qualified to carry

a concealed deadly weapon.”

          126.   To the contrary, at the time Defendant Bond authored Defendant Watson’s letter of

“Good Standing” Defendant Watson was the subject of a criminal investigation and subject to

disciplinary action for allegations of sexual harassment and assault.

          127.   In accordance with the Law Enforcement Officers’ Safety Act and the Delaware

equivalent statute, a qualified law enforcement officer may not be the subject of any disciplinary

action.

          128.   In accordance with New Castle County Separation Protocol an officer must not be

under criminal investigation at the time of separation from the division to meet the definition of

“Good Standing”.




                                                 19
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 20 of 40 PageID #: 20




       129.    Defendant Bond was at all times aware of these rules, regulations and statutes, when

he falsely represented to the highest-ranking law enforcement official in the State of Delaware that

Defendant Watson retired in “Good Standing”

       130.    Defendants Meyer and Phillips were aware of this blatant disregard of New Castle

County rules and policies and violation of the law.

       131.    In February of 2019, Plaintiffs Davies, O’Sullivan, Scelsi, Kane, Ellwein and

Neipris were told by Defendants Meyer and Phillips that they received Wilmington Police

Department’s preliminary report, which they had fully read.

       132.    Defendants Meyer and Phillips lied to the Plaintiffs stating the investigation was

not completed as Wilmington Police Department still needed to conduct additional interviews.

       133.    Upon information and belief, Wilmington Police Department had submitted to

Defendants Meyer and Phillips their final investigatory report in early February of 2019.

       134.    Upon information and belief, Defendant NCC contacted Wilmington Police

Department asking it to amend the sexual harassment report to reflect more favorably on Defendant

Watson, Defendant Bond, and Defendant NCC. Upon information and belief, Wilmington Police

Department refused to alter the report.

       135.    On March 15, 2019, Plaintiffs O’Sullivan and Davies asked Defendant NCC for an

update regarding Wilmington Police Department’s investigation. Defendant NCC again lied to

Plaintiffs O’Sullivan and Davies, telling them Wilmington Police Department’s investigation was

still ongoing, when the investigation was in fact complete.

       136.    On May 3, 2019, the Fraternal Order of Police (“FOP”) filed a system wide

grievance stating that Defendants Bond and NCC violated numerous department policies and

procedures during the investigation into Defendant Watson. Defendant Phillips, acting as Chief



                                                20
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 21 of 40 PageID #: 21




Administration Officer, refused the grievance, stating it had no merit because the investigation was

closed.

          137.   On June 7, 2019, Plaintiffs provided Defendant Hojnicki, then Acting Public Safety

Director, with complaints of sexual harassment and assault against Defendant Watson, as well as

complaints of retaliation, hostile work environment, failure to investigate, and conspiracy against

Defendants Meyer and Phillips.

          138.   Defendant Hojnicki was directly told of the sexual harassment and assault

perpetrated by Defendant Watson by Plaintiffs. Defendant Hojnicki was also advised of Plaintiffs

complaints filed with the Office of Civil Rights and Public Trust against Defendants Bond, Meyer

and Phillips in regards to their handling of the investigation into their complaints of sexual

harassment and assault.

          139.   Defendant Hojnicki sealed the complaints in an envelope, held onto the complaints

for twelve days and never read them.

FINDINGS OF THE INVESTIGATION

          140.   While Wilmington Police Department conducted the investigation, NCC Police

Department, specifically the Internal Affairs Department, was tasked with determining whether

there were any sustainable violations.

          141.   On April 1, 2019, Lieutenant Richard Dunning from NCC Police Department

contacted each Plaintiff individually advising them he had the final results of Wilmington Police

Department’s investigation. NCC received the final investigatory report from Wilmington Police

Department on or about February 13, 2019, and waited over thirty days to advise Plaintiffs of that

fact.




                                                 21
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 22 of 40 PageID #: 22




       142.   Plaintiff O’Sullivan was informed that the charges of Sexual Harassment and

Conduct Unbecoming and Conformance to laws were “Sustained” but no action against Defendant

Watson would be taken because he retired and was no longer employed by Defendant NCC.

       143.   Plaintiff Davies was informed that the charges of sexual harassment and assault

were “Not Sustained” because Defendant NCC did not have a sexual harassment policy for the

time period during which Plaintiff Davies was complaining. The charge of Conduct Unbecoming

of an Officer was “Sustained” against Defendant Watson, but Plaintiff Davies was also informed

no action would be taken because Defendant Watson had retired and was no longer employed by

Defendant NCC.

       144.   Plaintiff Scelsi was informed that the charges of sexual harassment and assault were

“Not Sustained” because Defendant NCC did not have a sexual harassment policy for the time

period during which Plaintiff Scelsi was complaining. The charge of Conduct Unbecoming of an

Officer was “Sustained” against Defendant Watson, but Plaintiff Scelsi was also informed no

action would be taken because Defendant Watson had retired in “Good Standing”.

       145.   Plaintiff Kane was informed that the charges of sexual harassment and Conduct

Unbecoming of an Officer were “Sustained” against Defendant Watson based on her report, but

nothing would be done because he retired and was no longer employed by Defendant NCC.

       146.   Plaintiff Ellwein was informed that the charges of sexual harassment were “Not

Sustained” because Defendant NCC could not find a sexual harassment policy for the time period

for which Plaintiff Ellwein was complaining. The charge of Conduct Unbecoming of an Officer

was “Sustained” against Defendant Watson, but Plaintiff Ellwein was also informed no action

would be taken because Defendant Watson had retired in “Good Standing.”




                                               22
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 23 of 40 PageID #: 23




        147.    Plaintiff Neipris was told “there is not enough evidence to prove a violation

occurred or did not occur” by Defendant Watson and thus the charges were “classified as not

sustained.”

        148.    Defendant NCC did not sustain several charges of sexual harassment against

Defendant Watson by Plaintiffs Davies, Scelsi and Ellwein not because the sexual harassment did

not occur, but because Defendant NCC could not purportedly find a sexual harassment policy to

cover the time for which Plaintiffs complained. Defendant NCC concluded because there was no

policy there could be no sustained charges.

        149.    Defendant NCC had a sexual harassment policy in effect since 1997, therefore

covering the time period for which Plaintiffs were victims of sexual harassment and assault.

        150.    Failure to “locate” the policy was simply another act by Defendants NCC, Bond,

Meyer and Phillips, to thwart the investigation and protect Defendants Watson, Bond and Meyer

at all costs.

        151.    Upon information and belief, Defendant NCC purposely failed to follow the

findings of Wilmington Police Department’s investigation and instead manufactured its own

findings and conclusions.

        152.    On June 7, 2019, Plaintiffs attempted to file their reports and complaints of sexual

harassment and assault against Watson, as well as their complaints of retaliation, hostile work

environment, failure to investigate, and conspiracy against Defendants Bond, Meyer and Phillips.

        153.    Defendant Hojnicki was directly told of the sexual harassment and assault

perpetrated by Defendant Watson by Plaintiffs.




                                                 23
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 24 of 40 PageID #: 24




       154.     Plaintiffs asked Defendant Hojnicki to review each complaint and then consult with

the Delaware Attorney General’s office on steps to take regarding the hostile work environment

and numerous violations of NCC policy and procedures.

       155.     In response Defendant Hojnicki stated to Plaintiff’s, [he] serves at the pleasure of

the County Executive and [he] needed to figure out the best course of action for him and how he

would be affected.

       156.     Defendant Hojnicki sealed the complaints in an envelope, held onto the complaints

for twelve days and never read them.

       157.     In fact, Defendant Hojnicki gave the sealed envelope back to the Fraternal Order of

Police Attorney, Anthony DelCollo, Esquire.

       158.     In June of 2019, Plaintiffs each filed a complaint with the Delaware Department of

Justice Office of Civil Rights and Public Trust against Defendants Meyer, Phillips, and Bond.

Additionally, New Castle County Council requested the Delaware Attorney General investigate

specific members of the New Castle County Police Department leadership.

       159.     The Delaware Department of Justice found the allegations of misconduct to be

credible and therefore, opened an investigation. As a result of the investigation dozens of witnesses

and victims were interviewed and hundreds of pages of documents were reviewed. The Delaware

Department of Justice concluded the accusations from numerous victims “as well as corroborating

information from other witnesses-were disturbing” and warranted further investigation into

whether NCCPD has engaged in a pattern and practice of discriminatory conduct in violation of

Delaware law.

       160.     On June 19, 2019, Defendant NCC told Plaintiffs their complaints of sexual

harassment and assault would not be investigated and NCC is not entertaining their complaints as



                                                 24
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 25 of 40 PageID #: 25




the harassment case was already closed and completed. Defendant NCC handed the sealed

envelope containing Plaintiffs’ accounts of sexual harassment, assault, hostile work environment,

retaliation and conspiracy back to Mr. DelCollo.

        161.    Since Defendant Watson’s retirement in December of 2018, Defendant NCC has

failed to interview or hire for the position of Lieutenant Colonel.

        162.    Defendants NCC and Bond have willfully failed to interview Plaintiffs for the

position of Lieutenant Colonel in direct retaliation for reporting sexual harassment, assault, and

hostile work environment.

        163.    As a direct result of the discriminatory and wrongful conduct of Defendants,

Plaintiffs have suffered and continue to suffer from severe emotional distress, humiliation, anxiety,

irreparable damage to their professional careers and economic loss.

                                       CLAIMS AND DAMAGES

        Based upon the above allegations, Plaintiffs maintain the following legal claims against

Defendants:

                                            COUNT I
         Discrimination Based on Sex in Violation of the Title VII of the Civil Rights Act of
                                 1964 (42 U.S.C. §§ 2000e et al.)
                             Against Defendant New Castle County

        164.    The allegations of Paragraphs 1 through 163 are incorporated by reference as if

fully restated herein.

        165.    Defendant NCC employs fifteen or more employees and is an “Employer” as

defined by 42 U.S.C. § 2000e(b).

        166.    At all times relevant hereto, Plaintiffs were employed by Defendant NCC and are

“Employees” as defined by 42 U.S.C. § 2000e(f).




                                                 25
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 26 of 40 PageID #: 26




        167.    Plaintiffs received a Right to Sue letter from the EEOC on March 20, 2020. (Exhibit

A). Plaintiffs have satisfied all statutory prerequisites for filing this action.

        168.    Defendant NCC discriminated against Plaintiffs in the terms and conditions of their

employment on the basis of their sex in violation of Title VII of the Civil Rights Act of 1964.

Defendant NCC subjected Plaintiffs to disparate treatment based upon their sex including, but not

limited to, subjecting them to sexual harassment and a hostile work environment and refusing to

adequately investigate their claims of sexual harassment and discrimination.

        169.    Plaintiffs were subjected to unwelcome sexual advances, requests for sexual favors,

and other verbal or physical conduct of a sexual nature sufficient to constitute sexual harassment

throughout their employment with Defendant NCC.

        170.    Plaintiffs were subjected to sexual harassment beginning at the start of their

employment with Defendant NCC which continued through Defendant Watson’s retirement and

Defendant NCC’s faulty investigation of Plaintiffs’ reports of sexual harassment and assault.

        171.    Defendant NCC’s actions stated above are sufficient to support a continuing

violation of sexual harassment as they are series of separate acts that collectively constitute one

unlawful employment practice.

        172.    Plaintiffs were subjected to a hostile work environment perpetuated by Defendant

Watson beginning at the start of their employment with Defendant NCC, which continued through

Defendant Watson’s “retirement” and Defendant’s faulty investigation of their reports of sexual

harassment. The discrimination and harassment had the purpose and effect of unreasonably

interfering with Plaintiffs’ work performance and creating an intimidating, hostile, and offensive

working environment.




                                                   26
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 27 of 40 PageID #: 27




        173.       Defendant NCC’s actions stated above are sufficient to support a continuing

violation of a hostile work environment claim as they are series of separate acts that collectively

constitute one unlawful employment practice. The discrimination Plaintiffs endured were not

isolated or sporadic incidents and therefore are part of the same unlawful employment practice.

        174.       The following acts of Defendant NCC are sufficient to support a continuing

violation under a theory of hostile work environment: Defendant NCC’s suppression of Plaintiff

O’Sullivan’s complaint in 2018; Defendant NCC’s promotion of Defendant Watson to Lieutenant

Colonel in 2017 and Acting Chief in 2018 amid allegations of sexual harassment and assault;

Defendant NCC’s intentional interference to delay Wilmington Police Department’s investigation

to protect Defendant Watson; Defendant NCC’s failure to investigate or discipline Defendant

Watson and Bond; and Defendant NCC’s failure to interview Plaintiffs for the position of

Lieutenant Colonel.

        175.       The discrimination and harassment endured by Plaintiffs were based upon

Plaintiffs’ sex.

        176.       The discrimination and harassment were severe and pervasive, thus altering the

condition of Plaintiffs’ employment and creating an abusive work environment.

        177.       Defendant NCC discriminated against Plaintiffs by imposing a hostile work

environment upon Plaintiffs by condoning the conduct of its employees including the harassing

conduct of Defendant Watson.

        178.       Defendant NCC did not try to prevent the discriminatory and harassing behavior.

        179.       Defendant acquiesced in the discriminatory and harassing conduct by creating and

allowing to exist a hostile, intolerable, offensive and abusive workplace that a reasonable person

would consider intimidating, hostile, or abusive.



                                                  27
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 28 of 40 PageID #: 28




        180.    Defendant NCC has intentionally violated Plaintiffs’ rights under Title VII, with

malice or reckless indifference, and, as a result, is liable for punitive damages.

        181.    As a direct result of the discriminatory and wrongful conduct of Defendants,

Plaintiffs have suffered and continue to suffer from severe emotional distress, humiliation, anxiety,

irreparable damage to their professional careers and economic loss.



                                               COUNT II
        Violation of the Title VII of the Civil Rights Act of 1964 (42 U.S.C. §§ 2000e et al.) –
                                              Retaliation
                                Against Defendant New Castle County

        182.    The allegations of Paragraphs 1 through 181 are incorporated by reference as if

fully restated herein.

        183.    Defendant NCC employs fifteen or more employees and is an “Employer” as

defined by 42 U.S.C. § 2000e(b).

        184.    At all times relevant hereto, Plaintiffs were employed by Defendant NCC and are

“Employees” as defined by 42 U.S.C. § 2000e(f).

        185.    Plaintiffs received a Right to Sue letter from the EEOC on March 20, 2020.

Plaintiffs have satisfied all statutory prerequisites for filing this action.

        186.    Plaintiff O’Sullivan reported the sexual harassment, assault and hostile work

environment created by Watson to Defendant NCC and Defendant Bond. Such complaints are a

protected activity under Title VII of the Civil Rights Act of 1964.

        187.    Plaintiffs Davies, Ellwein, Scelsi, Kane and Neipris reported the sexual harassment

and assault they endured by way of Defendant Watson to Defendant NCC and the Wilmington

Police Department. Such complaints are protected activity under Title VII of the Civil Rights Act

of 1964.

                                                   28
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 29 of 40 PageID #: 29




           188.   On November 1, 2019, Plaintiffs lodged a formal complaint with the EEOC

regarding Defendants’ harassing, discriminatory and retaliatory conduct. Such action is protected

activity under Title VII of the Civil Rights Act of 1964.

           189.   Defendant NCC has retaliated against Plaintiffs by intentionally delaying and

narrowing the scope of the investigation into Plaintiffs complaints of sexual harassment and

assault.

           190.   Since Defendant Watson’s retirement in December of 2018, Defendant NCC has

failed to interview or hire for the position of Lieutenant Colonel.

           191.   Defendants NCC and Bond have failed to interview Plaintiffs for the position of

Lieutenant Colonel in direct retaliation for reporting sexual harassment, assault, and hostile work

environment.

           192.   Specifically, Plaintiffs O’Sullivan, Davies, Scelsi and Neipris were retaliated

against and subjected to an adverse employment action as a result of Defendant NCC’s failure to

fill the position of Lieutenant Colonel, therefore stifling any promotional opportunities Plaintiffs

may have.

           193.   To date, Defendant NCC has failed to fill the position of Lieutenant Colonel.

           194.   Plaintiffs suffered additional adverse employment actions when Defendant NCC

created a sexually charged and discriminatory hostile work environment, which has a direct effect

on their ability to perform their job duties.

           195.   As a direct result of the discriminatory and wrongful conduct of Defendants,

Plaintiffs have suffered and continue to suffer from severe emotional distress, humiliation, anxiety,

irreparable damage to their professional careers and economic loss.




                                                  29
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 30 of 40 PageID #: 30




                                             COUNT III
                                    Violation of 42 U.S.C. §1983 –
                          Sexual Harassment and Hostile Work Environment
                                       Against All Defendants

        196.    The allegations of Paragraphs 1 through 195 are incorporated by reference as if

fully restated herein.

        197.    Defendants’ discriminatory conduct, as set forth herein, deprived Plaintiffs of equal

protection under the law as guaranteed by the Fourteenth Amendment.

        198.    The incidents of sexual harassment and assault as described in the above paragraphs

had the effect of substantially interfering with Plaintiffs’ work performance by creating a hostile,

intimidating and offensive working environment amounting to unlawful sex discrimination in

violation of Plaintiffs’ right under 42 U.S.C. § 1983 and the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution.

        199.    Defendants NCC, Bond, Watson, Meyer, Phillips and Hojnicki violated the rights

secured to Plaintiffs by 42 U.S.C. § 1983 and the Equal Protection Clause of the Fourteenth

Amendment to the United States Constitution to be free from sex discrimination in public

employment in that, having actual or constructive knowledge of the sexual harassment and assault

committed by Defendant Watson, acted with deliberate indifference to Plaintiffs’ rights, in failing

to intervene to stop the unlawful conduct, in failing to properly supervise or control Defendant

Watson, and in failing to remedy Defendant Watson’s conduct after they learned about it.

        200.    Defendant NCC maintained a policy, custom and practice of intentional sex

discrimination as well as a policy of condoning and promoting a sexually hostile work environment

and refusal to adequately investigate claims of sexual harassment and assault. Defendant NCC’s

policy, custom and practice have deprived Plaintiffs of their rights protected by Title VII and the

Fourteenth Amendment.

                                                 30
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 31 of 40 PageID #: 31




       201.     Defendants Bond, Watson, Meyer, Hojnicki and Phillip’s discriminatory actions

are representative of an official policy or custom of Defendant NCC and/or taken by an official

with final policy making authority.

       202.    Defendant Watson, individually and in his official capacity, acted with deliberate

indifference to Plaintiffs’ constitutional rights in that he intentionally and continuously sexually

harassed and assaulted Plaintiffs during their employment with Defendant NCC for a period of

over twenty years. Defendant Watson knew from early on he could get away with his

discriminatory behavior as Defendants NCC, Bond, Phillips, Hojnicki and Meyers condoned his

behavior.

       203.    Defendant Bond knew of Defendant Watson’s discriminatory conduct as it was

reported to him on multiple occasions. Defendant Bond, individually and in his official capacity,

acted with deliberate indifference and failed to report Defendant Watson’s discriminatory conduct,

thereby acquiescing to his conduct. This allowed Plaintiffs to be continually sexually harassed and

subjected to a hostile work environment. By Defendant Bond’s official position and duties as

Lieutenant, Captain, Lieutenant Colonel and Chief of Police, he was empowered and responsible

to take corrective actions to ensure that such illegal treatment did not continue to occur.

       204.    Defendant Bond acted with deliberate indifference and intentionally interfered with

the investigation into Plaintiffs’ claims by narrowing the scope of the investigation into just

Plaintiff O’Sullivan’s claims and by delaying requested documents in order to prolong the

investigation to protect Defendant Watson.

       205.    Defendant Meyer, individually and in his official capacity, acted with deliberate

indifference to Plaintiffs’ rights by failing to investigate credible allegations of sexual harassment

and assault reported to him in or around 2017 regarding Defendant Watson. Defendant Meyer



                                                 31
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 32 of 40 PageID #: 32




promoted Defendant Bond to Chief of Police with full knowledge Defendant Watson would also

be promoted in the midst of the allegations of sexual harassment and assault. Defendant Meyer

permitted Defendant Watson to retire in Good Standing instead of terminating him.

       206.    Defendant Phillips, individually and in her official capacity, acted with deliberate

indifference to Plaintiffs’ rights when she lied to Plaintiffs stating the investigation into their

complaints was not completed as Wilmington Police Department still needed to conduct follow up

interviews. Upon information and belief, Wilmington Police Department completed its

investigation. Upon information and belief, Defendant Phillips destroyed documents regarding

Defendant Watson’s conduct.

       207.    Defendant Phillips acted with deliberate indifference to Plaintiffs’ right when she

refused Plaintiffs grievance filed by the Fraternal Order of Police on May 3, 2019, stating it had

no merit because the investigation was closed.

       208.    Defendant Hojnicki, individually and in his official capacity, acted with deliberate

indifference to Plaintiffs’ rights by failing to respond to Plaintiffs’ complaints of sexual harassment

and assault. Plaintiffs provided Defendant Hojnicki with complaints of sexual harassment and

assault against Defendant Watson as well as complaints of retaliation, hostile work environment,

failure to investigate and conspiracy against Defendants Bond, Meyer and Phillips. Defendant

Hojnicki sealed the complaints, held onto them for twelve days, never read them and handed them

back to FOP attorney Anthony DelCollo, Esquire.

       209.    Defendants’ violation of the United States Constitution included policies, practices,

and/or customs, to treat female employees less favorably than male employees and to promote a

policy of sex discrimination, which was committed, directed, implemented and/or ratified by




                                                  32
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 33 of 40 PageID #: 33




officials of Defendant NCC in supervisory capacities with policymaking and decision-making

authority, including Defendants Bond, Watson, Meyer, Hojnicki and Phillips.

        210.    As a direct and proximate result of Defendants’ acts and conduct which caused

Plaintiffs to be denied equal protection under the law, Plaintiffs have suffered those injuries

damages and losses alleged herein and have incurred attorney’s fees.

        211.    As a direct result of the discriminatory and wrongful conduct of Defendants,

Plaintiffs have suffered and continue to suffer from severe emotional distress, humiliation, anxiety,

irreparable damage to their professional careers and economic loss.

                                             COUNT IV
                      Violation of 42 U.S.C. §1983 -Failure to Train/Supervise
                    Against Defendants NCC, Bond, Meyer, Phillips, and Hojnicki

        212.    The allegations of Paragraphs 1 through 211 are incorporated by reference as if

fully restated herein.

        213.    Defendants NCC, Bond, Meyer, Phillips and Hojnicki maintained a policy, custom

and practice of condoning and promoting a sexually hostile work environment through the failure

to adequately supervise and train its employees and subordinates on how to adequately investigate

and prevent claims of sexual harassment and assault.

        214.    Defendants NCC acted with deliberate indifference to Plaintiffs’ constitutional

rights when it had actual knowledge of the sexually discriminatory environment perpetuated by

Defendant Watson and failed to establish appropriate policies and procedures and appropriately

train and supervise its employees, namely Defendants Bond, Watson, Meyer, Phillips and Hojnicki

on the investigation and prevention of sexual harassment and assault in the workplace.

        215.    Upon notice of the sexual harassment and assault of Plaintiffs, Defendants Bond,

Meyer, Phillips and Hojnicki had a duty to properly investigate Plaintiffs’ report of sexual assault



                                                 33
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 34 of 40 PageID #: 34




and harassment and prevent any further sexual harassment and assault. Instead, due to Defendant

NCC’s failure to train and supervise Defendants Bond, Meyer, Phillips and Hojnicki, failed to take

any remedial action and thereby consciously acquiesced to Defendant Watson’s conduct.

       216.    Defendant Bond, individually and in his official capacity, acted with deliberate

indifference to Plaintiffs’ constitutional rights when he failed to appropriately train and supervise

his subordinates on the investigation and prevention of sexual harassment and assault in the

workplace. Defendant Bond failed to supervise Defendant Watson, allowing him to continue to

sexually harass and assault Plaintiffs.

       217.    Defendant Meyer, individually and in his official capacity as County Executive

acted with deliberate indifference to Plaintiffs’ constitutional rights when he failed to appropriately

train and supervise his subordinates on the investigation and prevention of sexual harassment and

assault in the workplace, namely Defendants Bond, Watson, Phillips and Hojnicki. Upon notice of

the sexual harassment and assault of Plaintiffs, Defendant Meyer had a duty to investigate

Plaintiffs report of sexual harassment and assault and supervise its employees to ensure a proper

investigation was carried out into Plaintiffs’ reports of sexual assault and harassment. Instead,

Defendant Meyer failed to take any action and thereby consciously acquiesced to Defendant

Watson’s conduct.

       218.    Defendant Phillips, individually and in her official capacity, acted with deliberate

indifference to Plaintiffs’ constitutional rights when she failed to appropriately train and supervise

her subordinates on the investigation and prevention of sexual harassment and assault in the

workplace. Upon notice of the sexual harassment and assault of Plaintiffs, Defendant Phillips had

a duty to investigate Plaintiffs’ reports and supervise its employees to ensure a proper investigation




                                                  34
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 35 of 40 PageID #: 35




was carried out into Plaintiffs reports of sexual assault and harassment. Instead, Defendant Phillips

failed to take any action and thereby consciously acquiesced to Defendant Watson’s conduct.

       219.    Defendant Hojnicki, individually and in his official capacity acted with deliberate

indifference to Plaintiffs’ constitutional rights when he failed to appropriately train and supervise

his subordinates on the investigation and prevention of sexual harassment and assault in the

workplace. Upon notice of the sexual harassment and assault of Plaintiffs, Defendant Hojnicki had

a duty to investigate Plaintiffs’ reports and supervise its employees to ensure a proper investigation

was carried out into Plaintiffs’ reports of sexual assault and harassment. Instead, Defendant

Hojnicki failed to take any action and thereby consciously acquiesced to Defendant Watson’s

conduct.

       220.    Defendants NCC, Bond, Meyer, Phillips and Hojnicki intentionally failed to take

measures reasonably calculated to end or mitigate that harassment of female officers, including

Plaintiffs, and their failure to enforce effective discipline against a harasser, protect female

officers, and eliminate or curtail sexual harassment against them has been so widespread and well-

settled as to constitute the de facto equivalent of a formal policy of sex discrimination.

       221.    Multiple policy makers, including Defendants Bond, Meyer, Phillips and Hojnicki,

as well as other high-ranking members of the New Castle County Police Department, implemented

a custom and policy of complacency by looking the other way and failing to take any corrective

action to prevent sexual harassment of its female officers.

       222.    Defendants were complicit in their actions and thereby created a custom and policy

of acceptance of sexual harassment against female officers.




                                                 35
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 36 of 40 PageID #: 36




        223.    Defendants Bond, Meyer, Phillips and Hojnicki created a policy and custom to

dissuade victims of sexual harassment from coming forward by failing to take any corrective action

against harassers or those employees who failed to report sexual harassment.

        224.    Through its polices, practices, and or customs, Defendants deprived Plaintiffs of

their rights to substantive due process as guaranteed by the Fourteenth Amendment to the U.S.

Constitution, and 42 U.S.C. §1983.

        225.    As a direct and proximate result of Defendants’ acts and conduct which caused

Plaintiffs to be denied equal protection under the law, Plaintiffs have suffered those injuries

damages and losses alleged herein and have incurred attorney’s fees.

        226.    As a direct result of the discriminatory and wrongful conduct of Defendants,

Plaintiffs have suffered and continue to suffer from severe emotional distress, humiliation, anxiety,

irreparable damage to their professional careers and economic loss.

                                              COUNT V
                                     Violation of 42 U.S.C. §1983
                              Substantive Due Process - Abuse of Power
                         Against Defendants Bond, Watson, Meyer and Phillips

        227.    The allegations of Paragraphs 1 through 226 are incorporated by reference as if

fully restated herein.

        228.    Defendant Bond intentionally and blatantly abused the official power placed upon

him in his official capacity as, Lieutenant, Captain, Lieutenant Colonel and Chief of Police of NCC

when in a position of power over Plaintiffs, failed to take any action to investigate or prevent the

sexual harassment and assault they endured by Defendant Watson.

        229.    Defendant Bond abused the official power placed upon him by intentionally

delaying and narrowing Wilmington Police Department’s investigation into Plaintiffs’ claims of

sexual harassment and assault.

                                                 36
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 37 of 40 PageID #: 37




        230.    Defendant Watson intentionally and blatantly abused the official power placed

upon him in his official capacity as Sergeant, Lieutenant, Captain, Lieutenant Colonel and Acting

Chief, by using his position of power and authority over Plaintiffs to sexually discriminate and

harass them during their employment with NCC.

        231.    Defendant Hojnicki intentionally and blatantly abused the official power placed

upon him in his official capacity as Public Safety Officer when presented with complaints of sexual

harassment and assault by Plaintiffs, willfully failed to read the complaints and take action.

        232.    Defendant Meyer intentionally and blatantly abused the official power placed upon

him in his official capacity as the NCC County Executive in using his position of power to promote

Defendant Watson despite multiple allegations of sexual assault and harassment against him.

        233.    Defendant Phillips intentionally and blatantly abused the official power placed

upon her in her official capacity as Chief Administrative Officer when she denied Plaintiffs May

3, 2019, grievance stating it had no merit. Upon information and belief, Defendant Phillips abused

the official power placed upon her when she destroyed documents relating to Defendant Watson’s

conduct.

        234.    Defendants Bond, Meyer, and Phillips knew the sexually harassing nature of the

ongoing pattern of Defendant Watson’s outrageous misconduct described above, and having the

power, authority, and duty to correct these conditions, willfully, deliberately, and with reckless

disregard of Plaintiffs’ civil rights, failed to act to prevent the harm to Plaintiffs.

        235.    As a direct and proximate result of Defendants Bond, Watson, Meyer, and Phillips’

intentional and malicious acts, Plaintiffs suffered damages in connection with the deprivation of

their constitutional and statutory rights.




                                                   37
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 38 of 40 PageID #: 38




        236.    As a direct result of the discriminatory and wrongful conduct of Defendants,

Plaintiffs have suffered and continue to suffer from severe emotional distress, humiliation, anxiety,

irreparable damage to their professional careers and economic loss.

                                            COUNT VI
                                    Violation of 42 U.S.C. §1983
                              Procedural Due Process - Abuse of Process
                                 Against Defendants NCC and Bond

        237.    The allegations of Paragraphs 1 through 236 are incorporated by reference as if

fully restated herein.

        238.    Defendant Bond intentionally interfered with Wilmington Police Department’s

investigation into Plaintiffs claims of sexual harassment and assault.

        239.    Defendant Bond told Wilmington Police Department to narrow the scope of its

investigation into just Plaintiff O’Sullivan and also delayed the production of requested documents

to stretch the investigation and further protect Defendant Watson.

        240.    Upon information and belief, Defendant NCC contacted Wilmington Police

Department asking it to amend the sexual harassment report to reflect more favorably on Defendant

Watson, Defendant Bond, and Defendant NCC. Upon information and belief, Wilmington Police

Department refused to alter the report.

        241.    The actions of Defendants NCC and Defendant Bond as described herein constitute

an abuse of process, and have caused and will continue to cause Plaintiffs inter alia severe

emotional distress.

        242.    As a direct result of the discriminatory and wrongful conduct of Defendants,

Plaintiffs have suffered and continue to suffer from severe emotional distress, humiliation, anxiety,

irreparable damage to their professional careers and economic loss.




                                                 38
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 39 of 40 PageID #: 39




                                             COUNT VII
               Breach of the Implied Covenant of Good Faith and Fair Dealing Against All
                                     Defendant New Castle County

        243.     The allegations of Paragraphs 1 through 242 are incorporated by reference as if

fully restated herein.

        244.     Every contract, whether oral or written, express or implied, has a covenant to the

effect that neither party to the contract will do anything in bad faith to prevent the other party to

the contract from enjoying the benefits of the contract. This is known as the implied covenant of

good faith and fair dealing, and this covenant applies to the employment agreement between

Plaintiffs and Defendant NCC.

        245.     Defendant NCC breached the covenant of good faith and fair dealing by condoning

and perpetuating discriminatory conduct and sexual harassment.

        246.     Defendant NCC’s breach of the implied covenant of good faith and fair dealing has

damaged Plaintiffs financially and professionally.

        247.     As a direct result of the discriminatory and wrongful conduct of Defendants,

Plaintiffs have suffered and continue to suffer from severe emotional distress, humiliation, anxiety,

irreparable damage to their professional careers and economic loss.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that this Court grant the following relief in favor of

Plaintiffs and against Defendants:

                 A. Declare the conduct by Defendants to be in violation of Plaintiffs’ statutory

                     rights and common law rights.

                 B. Award Plaintiffs all damages including but not limited to consequential

                     damages, lost wages, salary, employment benefits, back pay, front pay, pre and


                                                 39
 Case 1:20-cv-00821-UNA Document 1 Filed 06/17/20 Page 40 of 40 PageID #: 40




                 post judgement interest, equity, liquidated damages, and any or all pecuniary

                 damages.

              C. Award Plaintiffs all compensation due as a result of Defendants’ violations

                 herein.

              D. Award Plaintiffs all compensatory damages including those damages for

                 emotional distress, humiliation and mental anguish.

              E. Award Plaintiffs liquidated damages.

              F. Award Plaintiffs all attorney’s fees, costs and expenses available under the law.

              G. Award Plaintiffs punitive damages to deter the Defendants and others from

                 engaging in conduct similar to that which formed the basis of the lawsuit.

              H. Award Plaintiffs pre and post judgment interest at the legal rate.

              I. Any and all such other relief as the Court deems appropriate under the

                 circumstances.




                                            ALLEN & ASSOCIATES
                                            /s/ Michele D. Allen
                                            Michele D. Allen (#4359)
                                            Emily A. Biffen (#6639)
                                            4250 Lancaster Pike Suite 230
                                            Wilmington, DE 19805
                                            302-234-8600
                                            302-234-8602 (fax)
                                            michele@allenlaborlaw.com
                                            emily@allenlaborlaw.com
                                            Attorneys for Plaintiffs

Dated: June 17, 2020




                                               40
